                Case 19-50000-BLS         Doc 49     Filed 04/06/21    Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:
                                                                   Chapter 7
HERITAGE HOME GROUP LLC, et al.,
                                                                   Case No. 18-11736 (BLS)
                        Debtors.1
HERITAGE HOME GROUP LLC,

                        Plaintiff,

PNC BANK, NATIONAL ASSOCIATION, in its
capacity as pre-petition and post-petition lender,

                        Plaintiff-Intervenor,

                v.

CABOT HOUSE INC.                                                   Adv. Pro. No. 19-50000 (BLS)
CAMPBELL & CO., INC.                                               Adv. Pro. No. 19-50001 (BLS)
PLUM MANAGEMENT LLC                                                Adv. Pro. No. 19-50002 (BLS)
QUALITY FURNITURE, LLC                                             Adv. Pro. No. 19-50003 (BLS)
SAMALCO LLC                                                        Adv. Pro. No. 19-50004 (BLS)
THE ANNEX LLC DBA THOMASVILLE DREXEL                               Adv. Pro. No. 19-50005 (BLS)
TOW OF WISCONSIN, INC.,                                            Adv. Pro. No. 19-50006 (BLS)

                        Defendants.

                      MEDIATOR’S CERTIFICATE OF COMPLETION

                In accordance with this Court’s Order Approving Stipulation Governing

Mediation, dated December 7, 2020, the undersigned Mediator reports that the mediation was

held for the above-referenced adversary actions on March 8, 2021.

                (a)     The following individuals were present:




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax
         identification number, as applicable, are: Heritage Home Group LLC (9506); HH Global
         II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real Property LLC (3221);
         and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is located at
         1925 Eastchester Drive, High Point, North Carolina 27265.
               Case 19-50000-BLS        Doc 49     Filed 04/06/21   Page 2 of 2


                       (1)    Parties – Robert Allen as representative of Debtor; Thomas F.

Karlov as representative of PNC Bank, National Association; Mike Massood; Edward Massood;

Bobby Bendetson; John Campbell; Andy Alberti; Shupei Chiao; and Al Moscatel as

representatives of Defendants;

                       (2)    Counsel – Peter J. Keane, Esq. representing the Trustee; John

Lucian, Esq. representing Intervenor-Plaintiff; and Jason Gibson, Esq. and Anthony Austin, Esq.

representing Defendants.

               (b)     The matters have been completely resolved and counsel and parties have

been instructed to file the appropriate dismissal documents.

Dated: April 6, 2021                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Derek C. Abbott
                                                 Derek C. Abbott (#3376)
                                                 1201 North Market Street
                                                 P.O. Box 1347
                                                 Wilmington, DE 19899-1347
                                                 Phone: (302) 351-9357
                                                 Facsimile: (302) 425-4664
